Case: 14-14431   Date Filed: 04/23/2015   Page: 1 of 9


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-14431
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 3:13-cv-00581-PDB



GARY HUNTER,

                                                     Plaintiff - Appellant,

versus

COMMISSIONER OF SOCIAL SECURITY,

                                                     Defendant - Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (April 23, 2015)

Before HULL, JORDAN, and ROSENBAUM, Circuit Judges.

PER CURIAM:
              Case: 14-14431     Date Filed: 04/23/2015    Page: 2 of 9


      Gary Hunter appeals the district court’s affirmance of the Social Security

Administration’s denial of his application for disability insurance benefits under

Title II of the Social Security Act. Mr. Hunter argues that the administrative law

judge erred by failing to discuss his physicians’ treatment notes and to afford the

appropriate weight to his treating physician’s medical opinions.

                                          I

      In July of 2010, Mr. Hunter applied for disability insurance benefits,

claiming disability due to a back injury, loss of feeling in his right foot and part of

his left foot, removal of a portion of his vertebra, and high blood pressure. He

alleged a disability onset date of April 1, 2010, and indicated that he stopped

working in June of 2010 due to these medical conditions. In a subsequent pain

questionnaire, Mr. Hunter stated that he also suffered from pain in his left

shoulder, a neurogenic bladder, bowel problems, weakness in his legs, and pain in

his lower back down to his feet. The SSA denied his application.

      Mr. Hunter requested a hearing before an administrative law judge. The

administrative law judge denied his application for disability insurance benefits,

finding that Mr. Hunter was not under a disability within the meaning of applicable

statutes and regulations. The administrative law judge found that Mr. Hunter had

not engaged in substantial gainful activity since April of 2010 and had the

following severe impairments: (1) degenerative disc disease of the lumbar spine


                                          2
               Case: 14-14431     Date Filed: 04/23/2015   Page: 3 of 9


with peripheral neuropathy; (2) degenerative changes of the right foot; and (3)

obesity. But the administrative law judge concluded that Mr. Hunter did not have

an impairment (or combination thereof) that met or equaled the severity required in

one of the listings of impairment found in 20 C.F.R. § 404, Subpt. P., App. 1.

Finally, the administrative law judge concluded that Mr. Hunter had the residual

functional capacity to perform light work, with some physical limitations,

including that Mr. Hunter needed appropriate access to a restroom secondary to his

neurogenic bladder. Mr. Hunter had performed past relevant work that did not

exceed the physical demands of this category, including work as a substitute

teacher and a benefits eligibility worker. Thus, he was not disabled.

      Mr. Hunter filed a complaint in the district court, arguing that the

administrative law judge had erred by failing to consider the opinions of two of his

treating physicians, Dr. Charles Mark Homra, who treated him since 2005 for his

neurogenic bladder, and Dr. Samuel Kulick, who treated him since 2007 for

bilateral edema in his lower extremities. He also argued that the administrative

law judge had failed to assign the appropriate residual function and that he should

be classified as sedentary, at best.

      The parties consented to final disposition by a magistrate judge, who

affirmed the Commissioner’s decision to deny Mr. Hunter benefits. The magistrate

judge found that the administrative law judge did not specifically mention Mr.


                                          3
              Case: 14-14431     Date Filed: 04/23/2015   Page: 4 of 9


Hunter’s doctors by name or specify the weight given to their opinions, but

concluded that his doctors’ notes did not support any additional limitations that

would affect the vocational expert’s testimony or the administrative law judge’s

decision. Further, even if the administrative law judge should have restricted Mr.

Hunter to sedentary work, his prior employment as a benefits eligibility worker

required only sedentary-level exertion. Mr. Hunter now appeals.

                                         II

      In Social Security appeals, we review the administrative law judge’s

application of legal principles de novo, but “the resulting decision only to

determine whether it is supported by substantial evidence.” Moore v. Barnhart,

405 F.3d 1208, 1211 (11th Cir. 2005). “Substantial evidence is more than a

scintilla and is such relevant evidence as a reasonable person would accept as

adequate to support a conclusion.” Lewis v. Callahan, 125 F.3d 1436, 1440 (11th

Cir. 1997).     Thus, we may not decide the facts anew, make credibility

determinations, or re-weigh the evidence. Moore, 405 F.3d at 1211.

      A claimant must be under a disability to be eligible for disability insurance

benefits. 42 U.S.C. § 423(a)(1). In relevant part, a claimant is under a disability if

he is unable to engage in substantial gainful activity by reason of a medically

determinable impairment that can be expected to result in death or which has lasted

or can be expected to last for a continuous period of at least 12 months. Id. §


                                          4
                Case: 14-14431   Date Filed: 04/23/2015   Page: 5 of 9


423(d)(1)(A).    The claimant bears the burden to prove the disability, and is

responsible for producing evidence in support of the claim.          See Ellison v.

Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003).

      To determine whether a claimant is disabled, the SSA applies a five-step

sequential evaluation. See 20 C.F.R. § 404.1520(a). Under the first step, the

claimant has the burden to show that he or she is not currently engaged in

substantial gainful activity. Id. § 404.1520(a)(4)(i). Under the second step, the

claimant must show that he or she has a severe impairment or combination of

impairments. Id. § 404.1520(a)(4)(ii). Under the third step, the claimant has the

opportunity to show that he or she has an impairment that meets or equals the

criteria contained in one of the listings of impairment. Id. § 404.1520(a)(4)(iii).

Under the fourth step, if the claimant cannot meet or equal one the criteria in one

of the Listings, the administrative law judge considers the claimant’s residual

functional capacity and the claimant’s past relevant work to determine if he or she

has an impairment that prevents him or her from performing past relevant work.

Id. § 404.1520(a)(4)(iv). Under the fifth step, once a claimant establishes that he

or she cannot perform past relevant work due to some severe impairment, the

burden shifts to the Commissioner to show that significant numbers of jobs exist in

the national economy that the claimant is able to perform. Id. § 404.1520(a)(4)(v).




                                         5
              Case: 14-14431     Date Filed: 04/23/2015    Page: 6 of 9


      “‘Medical opinions are statements from physicians and psychologists or

other acceptable medical sources that reflect judgments about the nature and

severity of [the claimant’s] impairment(s), including [the claimant’s] symptoms,

diagnosis and prognosis, what [the claimant] can still do despite impairment(s),

and [the claimant’s] physical or mental restrictions.’” Winschel v. Comm’r of Soc.

Sec., 631 F.3d 1176, 1178-79 (11th Cir. 2011) (quoting 20 C.F.R. §§

404.1527(a)(2) & 416.927(a)(2)) (alterations in original opinion). We have held

that the medical opinions of a treating physician must be given “substantial or

considerable weight” unless “good cause” is shown to the contrary. Id. at 1179.

See also 20 C.F.R. § 404.1527(c)(2) (providing, among other things, that the Social

Security Administration gives more weight to the opinion of a treating physician).

We have found good cause to exist where the doctor’s opinion was not bolstered

by the evidence, the evidence supported a contrary finding, or the doctor’s opinion

was conclusory or inconsistent with his or her own medical records. See Winschel,
631 F.3d at 1179.

      In addition, “[t]he [administrative law judge] must state with particularity

the weight given to different medical opinions and the reasons therefor[e].” Id.

“[T]here is no rigid requirement,” however, “that the [administrative law judge]

specifically refer to every piece of evidence in his [or her] decision,” so long as the

decision is not “a broad rejection” that leaves the district court or this Court with


                                          6
              Case: 14-14431       Date Filed: 04/23/2015   Page: 7 of 9


insufficient information to conclude whether the administrative law judge

considered the claimant’s medical condition as a whole. Dyer v. Barnhart, 395
F.3d 1206, 1211 (11th Cir. 2005). When the administrative law judge’s articulated

reasons for assigning limited weight to a treating physician’s opinion are supported

by substantial evidence, there is no reversible error. See Moore, 405 F.3d at 1212.

To the extent that an administrative law judge commits an error, the error is

harmless if it did not affect the judge’s ultimate determination. See Diorio v.

Heckler, 721 F.2d 726, 728 (11th Cir. 1983) (applying the harmless error doctrine

in a Social Security appeal after finding that an administrative law judge made

“erroneous statements of fact”).

                                          III

      Mr. Hunter has failed to demonstrate reversible error. First, although the

administrative law judge did not specifically identify Mr. Hunter’s treating

physicians by name, the judge summarized Drs. Homra’s and Kulick’s treatment

notes. The administrative law judge noted that Mr. Hunter’s neurogenic bladder

was mild and that he did not have to wear protective undergarments on a regular

basis. This finding is supported by the record, as several of Dr. Homra’s notes

indicated that Mr. Hunter’s condition was mild or that he was not incontinent.

Further, Mr. Hunter did not wear protective undergarments to an independent

medical examination (held in an unrelated worker’s compensation matter) in July


                                           7
              Case: 14-14431     Date Filed: 04/23/2015    Page: 8 of 9


of 2010. The record is, at best, inconsistent about Mr. Hunter’s need for protective

undergarments or medicine to manage any incontinence issues, but substantial

evidence exists to support the administrative law judge’s findings on this point.

The same holds true for Mr. Hunter’s claim regarding Dr. Kulick’s treatment for

numbness in his right foot, edema, and peripheral neuropathy with foot drop, as the

administrative law judge specifically noted these symptoms.           Thus, the order

demonstrates that the administrative law judge considered Mr. Hunter’s medical

condition as a whole. See Dyer, 395 F.3d at 1211.

      Moreover, Drs. Homra and Kulick did not offer opinions as to how Mr.

Hunter’s medical conditions would impact his ability to perform his past relevant

work. See Winschel, 631 F.3d at 1178-79. Conversely, the doctors upon whom the

administrative law judge expressly relied specifically opined as to Mr. Hunter’s

work-related abilities in light of the existing medical conditions.

      To the extent that the administrative law judge erred by failing to state with

particularity the weight assigned to Drs. Homra’s and Kulick’s medical opinions,

the error is harmless because it did not affect the administrative law judge’s

ultimate determination. See Dyer, 395 F.3d at 1211. Substantial evidence supports

the administrative law judge’s conclusion that Mr. Hunter was not under a

disability, as the medical records and expert testimony demonstrated that, despite

his medical conditions, Mr. Hunter was still capable of performing his past


                                           8
                Case: 14-14431   Date Filed: 04/23/2015   Page: 9 of 9


relevant work. See Moore, 405 F.3d at 1211. One of Mr. Hunter’s prior jobs—a

benefits eligibility worker—is classified as sedentary skilled work. Mr. Hunter has

not argued on appeal how his residual functional capacity is more limited than

performing this prior job. Thus, Mr. Hunter is not disabled as defined in the Social

Security Act.

                                         IV

      Upon review of the record and careful consideration of the parties’ briefs,

we affirm.

      AFFIRMED.




                                         9